NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      LARZ GENE ZOTIGH, Appellant.

                             No. 1 CA-CR 13-0778
                              FILED 07-01-2014


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-111303-001
            The Honorable Justin Beresky, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Charles R. Krull
Counsel for Appellant
                             STATE v. ZOTIGH
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Peter B. Swann delivered the decision of the Court, in which
Presiding Judge John C. Gemmill and Judge Patricia A. Orozco joined.


S W A N N, Judge:

¶1            Defendant Larz Gene Zotigh appeals the trial court’s order
reinstating him on probation based upon a finding that he violated a
condition of his probation. This case comes to us as an appeal under
Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451
P.2d 878 (1969). Defendant’s appellate counsel has searched the record on
appeal and found no arguable, nonfrivolous question of law, and asks us
to review the record for reversible error. See Anders, 386 U.S. 738; Smith v.
Robbins, 528 U.S. 259 (2000); State v. Clark, 196 Ariz. 530, 2 P.3d 89 (App.
1999). Defendant was given the opportunity to file a supplemental brief in
propria persona but did not do so.

¶2          We have searched the record for reversible error and find
none. Accordingly, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶3           Defendant pled guilty to possession or use of marijuana, a
class 6 undesignated felony offense, and the court placed him on
probation for two years beginning on the date of his release from prison
for two separate offenses. One of Defendant’s probation conditions
required him to report to the probation department within 72 hours of
discharge from prison. Defendant placed his fingerprint on the order of
probation and signed the Uniform Conditions of Probation, both of which
included the 72-hour reporting requirement and the latter of which
included the probation department’s address and phone number.
Defendant’s signed conditions further stated: “I acknowledge receipt of
the conditions of probation and any attachments added. I understand that
by not abiding by the conditions of probation my probation could be
revoked and the Court may sentence me in accordance with the law.”

¶4          Defendant was released from prison on May 11, 2013, and
placed on parole until mid-July. In June and July, the probation
department attempted to contact him through mail and a visit to his last-
known address. After attempts to locate Defendant proved unsuccessful,


                                       2
                            STATE v. ZOTIGH
                           Decision of the Court

the probation department petitioned to revoke his probation in part
because he had failed to comply with the 72-hour reporting requirement.
Defendant was eventually arrested in September and denied the alleged
probation violation.

¶5           At the witness violation hearing, Defendant testified that he
did not think he had to report to the probation department upon his
release from prison because he was reporting to a parole officer at that
time and the officer told Defendant that he had no further obligations
once he finished parole. Defendant acknowledged, however, that it was
his responsibility to determine whether he was on probation regardless of
what the parole officer may have told him. The court stated that it
believed Defendant had made an honest mistake but that it remained
Defendant’s responsibility to report for probation.

¶6            The court ultimately found that Defendant had violated the
72-hour reporting requirement and reinstated him on probation for two
years, ordering the term of probation to run retroactively from the date of
Defendant’s original probation. Defendant timely appeals.

                              DISCUSSION

¶7            The state must prove a probation violation by a
preponderance of the evidence. Ariz. R. Crim. P. 27.8(b)(3). We will
uphold a trial court’s finding that a probationer has violated probation
unless the finding is arbitrary or unsupported by the evidence. State v.
Vaughn, 217 Ariz. 518, 521, ¶ 14, 176 P.3d 716, 719 (App. 2008). Here, the
state presented properly admissible and sufficient evidence to support the
court’s reinstatement of probation. Although Defendant may have been
confused about his probation requirements, he was personally responsible
for complying with them and failed to do so.

¶8            The record shows that Defendant was present and
represented at all critical stages and was given an opportunity to speak at
disposition. The court stated on the record the evidence and materials it
considered and the factors it found in reinstating him on probation. The
court acted within its discretion in reinstating Defendant on probation for
two years based on his guilty plea to a class 6 undesignated felony
offense. See A.R.S. § 13-902(A)(4).

¶9            The court erred, however, by proceeding with disposition
immediately after the witness violation hearing. See Ariz. R. Crim. P.
27.8(c)(1) (“A disposition hearing shall be held no less than 7 nor more than
20 days after a determination that a probationer has violated a condition


                                     3
                            STATE v. ZOTIGH
                           Decision of the Court

or regulation of probation.” (emphasis added)). A probationer may waive
a disposition hearing and “[i]f the waiver is accepted, the court may
proceed forthwith to dispose of the proceeding under Rule 27.8(c).” Ariz.
R. Crim. P. 27.8(d). Although neither party objected to the court’s
initiative to immediately proceed with disposition, the record does not
indicate that Defendant explicitly waived his right to a disposition hearing
nor that the court accepted such a waiver. Nevertheless, “Rule 27 time
limits are not jurisdictional and no sanctions are provided. Violations
must be viewed from a due process standpoint, and a revocation reversed
only if prejudice is demonstrated.” State v. Lee, 27 Ariz. App. 294, 295, 554
P.2d 890, 891 (1976). In this case, Defendant was not prejudiced by the
premature disposition because the court reinstated him on probation for
the same length of time and commencing on the same date as his original
two-year probation. See State v. Huante, 111 Ariz. 236, 237, 527 P.2d 281,
282 (1974) (“[T]he time limits [of Rule 27] are imposed to give the
probationer time to prepare his defense and to protect him from ‘lengthy
unwarranted incarceration.’”).

                              CONCLUSION

¶10          We have reviewed the record for reversible error and find
none. See Leon, 104 Ariz. at 300, 451 P.2d at 881. We therefore affirm the
reinstatement of Defendant’s probation.

¶11            Defense counsel’s obligations pertaining to this appeal have
come to an end. See State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154,
156-57 (1984).       Unless, upon review, counsel discovers an issue
appropriate for petition for review to the Arizona Supreme Court, counsel
must only inform Defendant of the status of this appeal and Defendant’s
future options. Id. Defendant has 30 days from the date of this decision to
file a petition for review in propria persona. See Ariz. R. Crim. P. 31.19(a).
Upon the court’s own motion, Defendant has 30 days from the date of this
decision in which to file a motion for reconsideration.




                                     :gsh




                                      4